     Case: 3:19-cv-00070-GFVT Doc #: 1 Filed: 10/01/19 Page: 1 of 5 - Page ID#: 1



                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF KENTUCKY
                              FRANKFORT DIVISION

 KENTUCKY LABORERS DISTRICT COUNCIL                        )
 HEALTH AND WELFARE FUND;                                  )
 KENTUCKY LABORERS APPRENTICESHIP AND                      ) Civil Case No. 5:19-MC-99999
 TRAINING TRUST FUND;                                      )
 LABORERS’ NATIONAL PENSION FUND; and                      ) (Electronically Filed)
 KENTUCKY LABORERS – EMPLOYERS                             )
 COOPERATION AND EDUCATION TRUST,                          )
                                                           )
                       Plaintiffs,                         )
                                                           )
         vs.                                               )
                                                           )
 WESTERN KENTUCKY UTILITY                                  )
 CONSTRUCTION, LLC, a Kentucky limited liability           )
 company,                                                  )
                                                           )
                        Defendant.                         )
                                                           )

                                         COMPLAINT

        NOW COME the Plaintiffs, the KENTUCKY LABORERS DISTRICT COUNCIL

HEALTH AND WELFARE FUND et al. (“Plaintiffs”), by and through their counsel DENNIS

JOHNSON of JOHNSON & KROL, LLC, complaining of Defendant WESTERN KENTUCKY

UTILITY CONSTRUCTION, LLC (“Defendant” or “WESTERN KENTUCKY UTILITY”), and

allege as follows:

                                JURISDICTION AND VENUE

1.      This action arises under Sections 502 and 515 of the Employee Retirement Income Security

        Act (hereinafter referred to as “ERISA”) and Section 301 of the Labor-Management

        Relations Act. (29 U.S.C. §§§ 1132, 1145 and 185). The Court has jurisdiction over the

        subject matter of this action pursuant to 29 U.S.C. § 1132(e)(1) and 28 U.S.C. § 1331.




                                            Page 1 of 5
     Case: 3:19-cv-00070-GFVT Doc #: 1 Filed: 10/01/19 Page: 2 of 5 - Page ID#: 2



2.      Venue is proper in this Court pursuant to 29 U.S.C. § 1132(e)(2) in that the KENTUCKY

        LABORERS DISTRICT COUNCIL HEALTH AND WELFARE FUND is administered

        at 1996 By Pass South, Lawrenceburg, Kentucky 40342, the KENTUCKY LABORERS

        APPRENTICESHIP AND TRAINING TRUST FUND is administered at 2000 By Pass

        South, Lawrenceburg, Kentucky 40342, and pursuant to 28 U.S.C. § 1391(b)(2) in that a

        substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred in the

        Eastern District of Kentucky, Frankfort Division.

                                                PARTIES

3.      The KENTUCKY LABORERS DISTRICT COUNCIL HEALTH AND WELFARE

        FUND, KENTUCKY LABORERS APPRENTICESHIP AND TRAINING TRUST

        FUND and LABORERS’ NATIONAL PENSION FUND (collectively “Trust Funds”) are

        Taft-Hartley benefit funds which provide benefits to their participants and, therefore, are

        multiemployer plans under 29 U.S.C. § 1002.

4.      The Trust Funds are fiduciaries within the meaning of Section 3(21)(A) of ERISA, 29

        U.S.C. § 1002(21)(8), and are authorized to bring lawsuits on behalf of their participants

        and beneficiaries.

5.      The KENTUCKY LABORERS - EMPLOYERS COOPERATION AND EDUCATION

        TRUST (“LECET”) is a labor management cooperation committee that is jointly

        administered by the Kentucky Laborers District Council (“District Council”) and

        construction industry employers in Lawrenceburg, Kentucky.

6.      The LECET is the collection agent for the Ohio Valley and Southern States Laborers

        Employers Cooperation and Education Trust.




                                             Page 2 of 5
     Case: 3:19-cv-00070-GFVT Doc #: 1 Filed: 10/01/19 Page: 3 of 5 - Page ID#: 3



7.      The Trust Funds are also third-party beneficiaries of the collective bargaining agreements

        between the employers and several Laborers’ locals within the state of Kentucky which are

        affiliated with the District Council.

8.      Defendant WESTERN KENTUCKY UTILITY is a Kentucky limited liability company

        with its principal place of business located at 1929 Liberty Road, Beaver Dam, Kentucky

        42320.

                                      COUNT I
                          BREACH OF THE LABOR AGREEMENT

9.      Plaintiffs re-allege and incorporate the allegations contained in paragraphs 1-8 of this

        Complaint with the same force and effect as if fully set forth herein.

10.     WESTERN KENTUCKY UTILITY is an employer engaged in an industry affecting

        commerce which agreed to be bound by the terms of the Collective Bargaining Agreement

        (“CBA”) negotiated between the Heavy and Highway Contractors and the District Council

        for the period of July 1, 2015 through June 30, 2020. (A copy of the CBA is attached

        hereto as Exhibit 1); (A copy of the Signature Page is attached hereto as Exhibit 2).

11.     Through the CBA, WESTERN KENTUCKY UTILITY became bound by the provisions

        of the Agreements and Declarations of Trust which created and govern the administration

        of the Trust Funds (hereinafter referred to as the “Trust Agreements”). (Exhibit 1).

12.     Pursuant to the provisions of the CBA, WESTERN KENTUCKY UTILITY is required to

        make monthly reports of hours paid to all bargaining-unit employees and pay contributions

        to the Trust Funds for each hour worked by its bargaining-unit employees. (Exhibit 1).

13.     The monthly reports and payments during all times relevant were due on or before the 10th

        day of the calendar month following the calendar month during which the work was

        performed. (Exhibit 1).



                                                Page 3 of 5
  Case: 3:19-cv-00070-GFVT Doc #: 1 Filed: 10/01/19 Page: 4 of 5 - Page ID#: 4



14.   The CBA also provides that an employer shall be liable for liquidated damages set by the

      Trustees of the Trust Funds if an employer fails to pay contributions to the Trust Funds by

      the 20th day of the month following the month in which the work was performed. (Exhibit

      1).

15.   Pursuant to the Delinquency, Audit, and Other Payment Procedures (“Procedures”)

      adopted by the Trust Funds, employers who fail to submit their monthly contribution

      reports and contributions to the Trust Funds on a timely basis are responsible for payment

      of liquidated damages at a rate of 10% of the delinquent contributions, interest at the rate

      of ten percent (10%) per annum, and attorneys’ fees and costs.

16.   The Trust Funds payroll compliance auditor conducted an audit of WESTERN

      KENTUCKY UTILITY’S books and records for the period of February 1, 2017 through

      October 31, 2018

17.   The audit revealed that WESTERN KENTUCKY UTILITY owes an aggregate amount of

      $76,193.88 in contributions, liquidated damages and interest to the Trust Funds for the

      period of February 1, 2017 through October 31, 2018.

18.   In addition, WESTERN KENTUCKY UTILITY has failed to remit contributions reports

      and payments to the Trust Funds for the period of November 2018 through present. As a

      result, WESTERN KENTUCKY UTILITY owes contributions, along with the resulting

      liquidated damages and interest, in an unknown amount.

19.   The Plaintiffs have been required to employ the undersigned attorneys to collect the monies

      that are due and owing from WESTERN KENTUCKY UTILITY.

20.   The Plaintiffs have complied with all conditions precedent in bringing this suit.




                                          Page 4 of 5
     Case: 3:19-cv-00070-GFVT Doc #: 1 Filed: 10/01/19 Page: 5 of 5 - Page ID#: 5



21.     WESTERN KENTUCKY UTILITY is obligated to pay the reasonable attorneys’ fees and

        court costs incurred by the Plaintiffs pursuant to the CBA, Trust Agreements, and 29 U.S.C.

        § 1132(g)(2)(D).



WHEREFORE, Plaintiffs respectfully request that:

A.      Judgment be entered in favor of the Plaintiffs and against WESTERN KENTUCKY

        UTILITY in the aggregate amount of $76,193.88 in contributions, liquidated damages and

        interest for the period of February 1, 2017 through October 31, 2018 as revealed by the

        audit;

B.      Judgment be entered in favor of Plaintiffs and against WESTERN KENTUCKY UTILITY

        for all contributions revealed by owing for the period of November 2018 through present,

        along with the resulting liquidated damages and interest;

C.      Defendant WESTERN KENTUCKY UTILITY be ordered to pay the reasonable attorneys’

        fees and costs incurred by the Plaintiffs pursuant to the CBA, Trust Agreements, the

        Delinquency Audit and Other Payment Procedures and 29 U.S.C. § 1132(g)(2)(D); and

D.      Plaintiffs have such other and further relief as the Court may deem just and equitable all at

        Defendant WESTERN KENTUCKY UTILITY’s cost.



                                                      Respectfully Submitted,

                                                      /s/ Dennis R. Johnson
                                                      Dennis R. Johnson (KY Bar No. 96387)
                                                      Johnson & Krol, LLC
                                                      311 S. Wacker Dr., Suite 1050
                                                      Chicago, IL 60606
                                                      (312) 372-8587
                                                      johnson@johnsonkrol.com




                                             Page 5 of 5
